Citation Nr: 1109315	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-40 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to plot or interment allowance.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran had active service from December 1953 to July 1957.  He died in January 2009.  The appellant is his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

As a final preliminary matter, the Board is cognizant that the RO certified an appeal of the matter of entitlement to nonservice-connected burial allowance to the Board in the September 2010 VA Form 8 (Certification of Appeal).  However, the Board notes that the Veteran clearly checked box 9B his October 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals), limiting the scope of his appeal to the single issue of entitlement to an interment allowance and clearly distinguishing this case from the U.S. Court of Appeals for Veterans Claims (the Court) holding in Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Jan. 28, 2011).  In that case, the Court held that, when an appellant checks box 9A on a VA Form 9 indicating that he wishes to appeal all issues on a statement of the case (SOC), then all issues are on appeal to the Board and the Board has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




(CONTINUED NEXT PAGE)


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to a plot or interment allowance is warranted.

VA will pay for a plot or interment allowance, in certain cases, when a veteran dies from nonservice-connected causes.  The regulations regarding entitlement to a plot or interment allowance were revised and broadened in August 2006.  71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  

Under the amended regulation, claims filed on or after December 16, 2003 (such as the case here since the appellant's claim was filed in March 2009), a plot or interment allowance is payable subject to the following conditions:

(i) The deceased Veteran is eligible for burial in a national cemetery;

(ii) The Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States;

(iii) The applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2010); see also 38 U.S.C.A. § 2303(b); 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).

Any person classified as a veteran is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The funeral director filed a timely VA Form 21-530 (Application for Burial Benefits) received in March 2009 for plot or interment allowance.  It was reported that the cost of the burial plot was paid by the claimant for burial and the funeral director listed the amount paid as $ 300.00.  It was specifically indicated in the application that the funeral home was the claimant or an unpaid creditor and the appellant was identified as the individual who authorized services from that creditor.  A copy of the funeral bill or funeral home's statement of account listed the total amount due as $7,264.54.

A copy of the Veteran's death certificate was also submitted, which listed the immediate cause of his death in January 2009 as congestive heart failure (CHF) due to, or as a consequence of cardiomyopathy.  Other significant conditions contributing to death but not resulting in the underlying cause were listed as chronic obstructive pulmonary disease (COPD) and prostate cancer.  It further indicated that he was buried at a private cemetery.  

The Veteran's DD Form 214 (Report of Discharge from Service) was also associated with the record, showing that he served on active duty from December 1953 to July 1957 and was discharged under honorable conditions.

In his April 2009 Notice of Disagreement, the appellant indicated that the Veteran had pre-paid most of his funeral expenses, including his resting place.  However, no receipted bills showing that any payment was made to the funeral home were associated with the file.

Based on the foregoing evidence, the Veteran was entitled to burial in a national cemetery under 38 C.F.R. § 38.620.  Also, the record clearly establishes that his remains were not buried in a national cemetery or other cemetery under the jurisdiction of the United States.  The place of final disposition was at a private cemetery identified as Happy Valley Memorial Park, as noted on the January 2009 death certificate and March 2009 VA Form 21-530.

Although the Board sincerely regrets the additional delay, remanding this matter for additional development is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

In this case, it is unclear as to whether the appellant or the funeral home is seeking entitlement to the claimed benefit.  While the funeral director filed the application for a plot allowance in March 2009, the appellant has perfected the appeal for this matter.  The Board is also aware that the appellant submitted a statement of account from the funeral director showing that owed funeral-related expenses totaled $7,264.54.  However, it must highlight that the appellant later submitted an April 2009 statement reporting that most of the Veteran's funeral expenses had been prepaid, including the cost of his "resting place". 

In order to complete a claim for plot or interment allowance, when payable, certain evidence is required.  In addition to providing proof of death and statement of account on the funeral home's billhead, the claimant seeking the allowance is required to submit within one year of VA's request for such evidence:   (1) a statement of account, preferably on funeral director's or cemetery owner's billhead showing the name of the deceased veteran, the plot or interment costs, and the nature of costs of service rendered, and unpaid balance and (2) receipted bills, which must show by whom payment was made and show receipt by a person acting for the funeral director or cemetery owner.  38 C.F.R. § 3.1601(b) (2010).

To date, a request has not been made for such documents.  As this evidence is pertinent to the issue on appeal and is required to complete a claim for a plot or interment allowance, the AMC must make a request for an updated statement of account from the funeral director as well as all receipted bills, allowing the appellant one year to submit the required documents.

Accordingly, the case is REMANDED for the following actions:

1.  Request supporting evidence, to include an updated statement of account from the funeral director as well as all receipted bills, with regard to the appellant's claim for plot or interment allowance.  The appellant should be allowed one year from the date of the request to submit the required documentation in accordance with 38 C.F.R. § 3.1601(b).

2.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the SOC in October 2009.  If the benefit sought on appeal remains denied, the appellant should be furnished an appropriate supplemental statement of the case (SSOC) that includes proper consideration of the current laws and regulations governing allowances for interment or plot expenses and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

